                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WILBERT WINCHESTER,
                                   7                                                         Case No. 4:19-CV-2653-YGR
                                                          Plaintiff,
                                   8
                                                   v.                                        PRETRIAL ORDER NO. 1 RE: PRETRIAL
                                   9                                                         CONFERENCE
                                         OAKLAND HOUSING AUTHORITY,
                                  10
                                                          Defendant.
                                  11

                                  12             Having considered the filings to date and the arguments and other submissions at the
Northern District of California
 United States District Court




                                  13   pretrial conference held on July 30, 2021, for good cause shown, the Court enters the following

                                  14   orders:

                                  15   1. Trial Date and Schedule: The trial of this matter is rescheduled to proceed in Courtroom 1

                                  16      of the federal courthouse in Oakland, California. Jury selection shall begin at beginning at

                                  17      9:00 a.m. on Monday, December 6, 2021. All remaining trial days shall begin at 8:30 a.m.

                                  18      Opening statements will commence on Tuesday, December 7, 2021. Counsel shall arrive in

                                  19      court each day early enough to proceed promptly at 8:00 a.m. Trial schedule will be Monday

                                  20      through Friday, from 8:30 a.m. to 1:30 p.m. with two fifteen-minute breaks. Additional time

                                  21      may be scheduled for matters outside the presence of the jury as necessary and determined by

                                  22      the Court. Sidebars are not permitted. Counsel should be prepared to anticipate issues so that

                                  23      they may be addressed outside of normal trial hours. In this regard, Counsel should also be

                                  24      prepared to reconvene with the Court after the Court’s standing calendars which normally

                                  25      begin at 2:00 p.m.

                                  26   2. As the trial date approaches, additional protocols may be ordered for public health and safety

                                  27      reasons given COVID-19.

                                  28   3. The Oakland courthouse has an attorney lounge which is open and available. This lounge is
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 2 of 8




                                   1      not monitored. Two conference rooms exist which can be reserved by lawyers for any trial in

                                   2      the courthouse on a first-come, first-serve basis by contacting

                                   3      Odile_Hansen@cand.uscourts.gov.

                                   4   4. The parties shall each be afforded six (6) hours to present their case, including opening

                                   5      statements and closing arguments. The parties shall receive daily timesheets advising of the

                                   6      time remaining. Any concerns must be raised immediately or will be waived.

                                   7   5. Witnesses: The parties are limited to calling the witnesses submitted on the list filed for the

                                   8      pretrial conference, namely those on Docket Numbers 103 and 104. Upon a showing of good

                                   9      cause, including for rebuttal or impeachment purposes, additional witnesses will only be

                                  10      allowed by Court order. The Court will allow Julius Scott to be called as a witness so long as

                                  11      he sits for a deposition no later than September 17, 2021.

                                  12   6. Exhibits and Exhibit Lists: The parties are limited to using the exhibits submitted on the list
Northern District of California
 United States District Court




                                  13      filed for the pretrial conference, namely those on Docket Number 105. The Court will allow

                                  14      the parties to add responses to requests for admissions. No witness may be shown any

                                  15      document or other object until it has been marked for identification using an exhibit number.

                                  16      By November 5, 2021, the parties shall file updated Exhibit Lists identifying those for which a

                                  17      stipulation of admissibility exists with an “S” in the appropriate box. The jury may not be

                                  18      shown any exhibits until admitted into evidence or stipulated by the parties as to admissibility

                                  19      without the express permission of the Court.

                                  20   7. Equipment: Projectors, screens and similar equipment must be tested in the courtroom prior

                                  21      to the day when it will be used. Arrangements may be made with the Courtroom Deputy,

                                  22      Frances Stone, at (510) 637-3540, as to appropriate time for doing so. The parties shall

                                  23      provide a proposed form of order with any requests to bring equipment into the courthouse.

                                  24      Otherwise, the U.S. Marshals will not allow such equipment.

                                  25   8. Parties may use encrypted digital wireless system that includes a receiver and transmitter with

                                  26      XLR connector.

                                  27   9. The parties shall review the Court’s policy regarding the jury’s use of a computer during

                                  28      deliberations at http://cand.uscourts.gov/jurypc.
                                                                                         2
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 3 of 8




                                   1   10. Jurors and Peremptory Challenges: The Court will seat a total of seven (7) jurors and no

                                   2      alternates. The Court sets the number of peremptory challenges at three (3). Batson motions

                                   3      must be made in a timely fashion. Argument on the same shall be made outside the presence

                                   4      of the jury panel.

                                   5   11. Introductory Jury Instructions: In general, the Court will give Model Instructions 1.3, 1.5-

                                   6      1.21, 2.2, 2.4, 2.11-2.16, and 3.1–3.5 from the Manual of Model Civil Jury Instructions for the

                                   7      Ninth Circuit (2017 Edition).

                                   8   12. Opening Statements: Parties must meet and confer to exchange any visuals, graphics or

                                   9      exhibits to be used in opening statements. Unless otherwise agreed, the exchange must occur

                                  10      no later than the close of business on the Wednesday before trial. Any objections not resolved

                                  11      must be filed in writing by the Thursday before trial. The parties are reminded that the

                                  12      purpose of an Opening Statement is not to argue the facts but to provide the jurors with an
Northern District of California
 United States District Court




                                  13      outline of what each side expects the evidence will show.

                                  14   13. Expert Disclosures/Fed. R. Civ. P. 68 Offers: To the extent not already provided, counsel

                                  15      shall lodge with the Court on the first day of trial a copy of all expert disclosures, including

                                  16      any supplements, as well as all offers of judgment made under Fed. R. Civ. P. 68.

                                  17   14. Doe Defendants: All Doe Defendants will be deemed dismissed once the jury, or first

                                  18      witness, is sworn, whichever occurs first.

                                  19   15. Depositions to be Used at Trial: Any party intending to use a deposition transcript at trial for

                                  20      any purpose shall lodge the signed original (or a certified/stipulated copy if, for any reason, the

                                  21      original is not available) for use by the Court and shall have extra copies available for use by

                                  22      him/herself and the witness. All other parties are expected to have their own copies available.

                                  23      The parties shall each prepare and provide an index of the lodged transcripts and shall review

                                  24      the same with the courtroom deputy upon lodging the transcripts. The index shall provide a

                                  25      space for the party and the courtroom deputy to confirm delivery of and receipt of each

                                  26      transcript. Delivery of the transcripts shall occur no later than November 5, 2021.

                                  27   16. Before each trial day, counsel shall confer with the courtroom deputy and identify which of the

                                  28      transcripts may be used that day.
                                                                                         3
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 4 of 8




                                   1   17. Video Depositions at Trial: A video deposition may only be shown after the designations,

                                   2      counter-designation and objections are resolved. A transcript shall be provided of the portions

                                   3      played to the jury. The court reporter shall be relieved of her duties to transcribe that portion

                                   4      of the trial. In lieu of the court reporter’s transcription, the parties shall provide to the court

                                   5      reporter in pdf format the testimony as played on the same day as the video is played. The

                                   6      court reporter will insert a parenthetical in the transcript and index and append the pdf of the

                                   7      testimony to the end of that day’s transcript.

                                   8   18. Witnesses at Trial: The party presenting evidence shall give the other party 24 hours written

                                   9      notice of the witnesses to be called unless otherwise agreed upon by the parties themselves.

                                  10      For witnesses on a Monday, written notice shall be provided by the prior Saturday at noon.

                                  11      The parties are admonished that use of trial time is critical given the limited resources of the

                                  12      Court. All parties must have witnesses ready and available to testify. If the party presenting
Northern District of California
 United States District Court




                                  13      evidence does not have a witness ready to be called once a prior witness steps down, that party

                                  14      may be deemed to have rested its case. Further, and as explained, time does not stop while

                                  15      waiting for witnesses to arrive in Court. Witnesses may be taken out of order upon stipulation

                                  16      or with leave of Court provided that the circumstances giving rise to such an accommodation

                                  17      are promptly called to the attention of opposing counsel and the Court.

                                  18   19. Objections: There shall be no “speaking objections,” and no rebuttal unless requested by the

                                  19      Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal requested, “not offered

                                  20      for the truth.” If either counsel needs to make a better record, he/she may do so when the jury

                                  21      is out at the next break.

                                  22   20. Jury Questions: The Court allows written jury questions which it will share with counsel at

                                  23      the break(s) and then place in the record.

                                  24   21. Punitive Damages: If the jury will be asked to consider punitive damages, the following

                                  25      additional orders apply:

                                  26          a. Defendant shall have all relevant financial data in Court in a sealed envelope once trial

                                  27              begins;

                                  28          b. Counsel shall have all witnesses who will be called to testify regarding the financial
                                                                                           4
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 5 of 8




                                   1               status of the relevant party (e.g., to authenticate relevant documents, etc.) available on

                                   2               one (1) hour notice once jury deliberations begin; and

                                   3          c. The parties shall meet and confer regarding written stipulations to streamline this phase

                                   4               of the case.

                                   5          d. The punitive phase of the trial will be bifurcated from the underlying liability stage as

                                   6               discussed further below.

                                   7   22. Requests for Transcripts: If transcripts will be requested during or immediately after the

                                   8      trial, arrangements must be made with the Court Reporter Coordinator (Telephone No. 510-

                                   9      637-3534) at least four weeks prior to the commencement of the trial, however, as soon as is

                                  10      known is best. See https://www.cand.uscourts.gov/about/clerks-office/transcripts-court-

                                  11      reporters/.

                                  12   23. Settlement: Counsel shall promptly notify the Court by phone and email (for after hours, use:
Northern District of California
 United States District Court




                                  13      ygrchambers@cand.uscourts.gov) of any settlement. The notification shall indicate what

                                  14      further steps need to be taken to finalize the settlement. Unless the Court receives notice of

                                  15      settlement by 4:00 p.m. on the Friday prior to the Monday trial, jury costs will be assessed

                                  16      where the parties do not proceed to trial as scheduled. Civ. L.R. 40-1. Parties are advised that

                                  17      the trial and all trial-related dates will not be vacated until a formal Notice of Settlement is

                                  18      filed.

                                  19   24. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to conduct

                                  20      themselves at all times – on or off the record and whether or not in the presence of a jury – in a

                                  21      professional and courteous manner during trial. Do NOT approach other parties’ witnesses

                                  22      without permission. Counsel may approach their own non-hostile witnesses without

                                  23      permission. During voir dire counsel will be allowed to use the bathrooms in the jury room so

                                  24      that you do not share the facilities with the jurors. Counsel may not linger in the jury room or

                                  25      use any exit door other than the one leading to the courtroom.

                                  26   25. Failure to Comply: Failure to comply with the obligations set forth in this order will result

                                  27      in sanctions appropriate to the gravity of the failure, including, but not limited to monetary

                                  28      fines and/or terminating sanctions.
                                                                                          5
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 6 of 8




                                   1   26. Standard Motions in Limine: The Court hereby orders that: (a) witnesses shall be excluded

                                   2      until testimony is completed; (b) there shall be no reference to or evidence presented of

                                   3      settlement discussions, mediation, or insurance; and (c) there shall be no reference to or

                                   4      evidence presented of wealth or lack thereof of any party except in the punitive damage phase

                                   5      of a case, to the extent it exists.

                                   6   27. Motions in Limine: Having carefully considered the pending motions in limine (“MIL”)

                                   7      submitted by the parties and for the reasons stated on the record at the July 30, 2021 Pretrial

                                   8      Conference, the Court HEREBY ORDERS as follows:

                                   9          a. Plaintiff’s MILs 1, 2, 3, and 4 to exclude references to unrelated prior criminal acts,

                                  10              conduct, and/or convictions of plaintiff and Julius Scott for (1) the sale of drugs, (2) the

                                  11              possession of drugs, and (3) conduct involving violent acts are GRANTED IN PART AND

                                  12              DENIED IN PART. Federal Rule of Evidence 609 permits impeachment with prior
Northern District of California
 United States District Court




                                  13              convictions for felonies (or for any crimes involving moral turpitude) if less than 10

                                  14              years have passed since the witness’s conviction or release from confinement for it,

                                  15              whichever is later. Thus, convictions that are more than 10 years old are excluded.

                                  16              Moreover, while convictions for violent acts and for the sale of a controlled substance

                                  17              involve moral turpitude, convictions for the mere possession of a controlled substance

                                  18              do not. Thus, convictions for the mere possession of controlled substance, even if less

                                  19              than 10 years old, are also excluded.

                                  20          b. Plaintiff’s MIL 5 to exclude references to unrelated prior criminal acts, conduct, and/or

                                  21              convictions of plaintiff’s family members for the sale or possession of drugs is

                                  22              GRANTED as unopposed.

                                  23          c. Plaintiff’s MIL 6 to exclude all testimony of defendant’s expert Edward Obayashi is

                                  24              DENIED to the extent that the Court instructed defense counsel at the conference.

                                  25              Otherwise, the MIL is GRANTED.

                                  26          d. Defendants’ MIL 1 to exclude testimony of plaintiff’s police expert Roger Clark and

                                  27              his Rule 26 expert is DENIED to the extent that the Court instructed plaintiff’s counsel

                                  28              at the conference. Otherwise, the MIL is GRANTED.
                                                                                          6
                                         Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 7 of 8




                                   1          e. Defendant’s MIL 2 to exclude the incident report and affidavit of probable cause

                                   2              prepared by Officer Ward is GRANTED. The incident report and affidavit prepared by

                                   3              Officer Ward are classic hearsay and therefore not admissible. However, the

                                   4              documents may be used in the context of an examination.

                                   5          f. Defendants’ MIL 3 to exclude all evidence and reference to the fact that the Alameda

                                   6              County District Attorney’s Office dismissed the criminal complaint against plaintiff

                                   7              before any motion to suppress the evidence was ever presented is GRANTED IN PART

                                   8              AND DENIED IN PART.     If the jury finds in favor of plaintiff during the liability phase,

                                   9              then the Court may permit evidence as to events following the arrest during the

                                  10              damages phase of the trial. However, there will be no evidence or argument as to

                                  11              events beyond the arrest during the liability phase.

                                  12          g. Defendants’ MIL 4 to exclude as real or demonstrative evidence plaintiff’s pants that
Northern District of California
 United States District Court




                                  13              he wore during the subject incident is GRANTED as no measures were taken to preserve

                                  14              the evidence to be in same state as they existed at the time of the incident.

                                  15          h. Defendants’ MIL 5 to exclude testimony of Julius Scott is PROVISIONALLY GRANTED.

                                  16              Plaintiff failed to comply with his Rule 26 obligations. Thus, the motion is well-taken.

                                  17              However, in the interests of justice, the Court will deny the motion if Mr. Scott sits for

                                  18              deposition by the deadline set above in Paragraph 4.

                                  19          i. Defendants’ MIL 6 to exclude evidence, testimony, and reference to the death of Julius

                                  20              Scott’s family member or that, prior to Office Ward’s contact with plaintiff and Mr.

                                  21              Scott, plaintiff was consoling Mr. Scott due to this death is DENIED as premature until

                                  22              Mr. Scott sits for a deposition and counsel’s confirmation as to who died. However,

                                  23              because the nature of the communications between plaintiff and Mr. Scott at the time

                                  24              of the incident may be relevant, the Court is not inclined to limit testimony to

                                  25              defendant’s sanitized version of the evidence, i.e., a conversation about a “personal

                                  26              affair.”

                                  27   28. Parties are ordered to admonish witnesses of the Court’s rulings. Failure to comply with a

                                  28      ruling by the Court may result in sanctions, including without limitation the striking of the
                                                                                         7
                                          Case 4:19-cv-02653-YGR Document 114 Filed 08/16/21 Page 8 of 8




                                   1       witness’s entire testimony.

                                   2   29. Jury Instructions and Verdict Forms: The Court understands that the parties have agreed

                                   3       on the proposed jury instructions. The parties are directed to meet and confer and file two

                                   4       different sets of the proposed jury instructions: the first set to be read prior to evidence and the

                                   5       second set to be read following the presentation of evidence. The draft instructions should be

                                   6       edited for verb tense and presented in the order to be read to the jury. In addition, the trial will

                                   7       proceed in three phases: liability, damages, and punitive damages. Thus, the parties are

                                   8       directed to file three sets of proposed verdict forms corresponding with each phase. Editable

                                   9       copies of the proposed jury instructions and verdict forms should also be emailed to chambers.

                                  10   30. The Court shall set a final pretrial conference at a later date.

                                  11       This Order terminates Docket Numbers 74, 75, 76, 77, 78, 79, 81, 82, 83, 84, 85, 86, 87, 88,

                                  12       89, and 102.
Northern District of California
 United States District Court




                                  13       IT IS SO ORDERED.

                                  14   Dated: August 16, 2021

                                  15                                                     ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  16                                                      UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           8
